Citation Nr: 0627914	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to exposure to ionizing 
radiation.

3.  Entitlement to service connection for a vascular 
circulatory disorder, claimed as secondary to exposure to 
ionizing radiation. 

4.  Entitlement to service connection for a left eye growth, 
claimed as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for cancer spots on the 
face, claimed as secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for hydrocele, claimed 
as secondary to exposure to ionizing radiation.

7.  Entitlement to service connection for hiatal hernia with 
gsatroesophageal reflux disease (GERD), claimed as secondary 
to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In connection with this appeal the veteran, his spouse, and 
his daughter testified at a personal hearing before a 
Decision Review Officer (DRO) in February 2002; a transcript 
of that hearing is associated with the claims file.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  There is no evidence that the veteran was exposed to 
ionizing radiation during his military service.

3.  There is no competent evidence of a causal connection 
between the veteran's claimed thyroid disorder, to include 
thyroid cysts/nodules, and a disease, injury, or incident in 
service.

4.  There is no competent evidence of a causal connection 
between the veteran's claimed pulmonary disorder, to include 
lung scarring and mild chronic obstructive pulmonary disease 
(COPD), and a disease, injury, or incident in service.

5.  There is no competent evidence of a causal connection 
between the veteran's claimed vascular circulatory disorder, 
to include superficial varicosities/telangiectasias, and a 
disease, injury, or incident in service.

6.  There is no competent evidence of a causal connection 
between the veteran's left eye growth and a disease, injury, 
or incident in service.

7.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of cancer spots on the 
face.

8.  There is no competent evidence of a causal connection 
between the veteran's hydrocele and a disease, injury, or 
incident in service.

9.  There is no competent evidence of a causal connection 
between the veteran's hiatal hernia with GERD and a disease, 
injury, or incident in service.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  A pulmonary disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

3.  A vascular circulatory disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).

4.  A left eye growth was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

5.  Cancer spots on the face were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).

6.  Hydrocele was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

7.  Hiatal hernia with GERD was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  The veteran filed his 
original claim for service connection in March 2000 and the 
RO's initial unfavorable decision was issued in September 
2000, prior to the enactment of the VCAA.  In Pelegrini, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.; see 
also 38 C.F.R. § 20.1102 (harmless error); Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  In this case, after VCAA notice was provided in 
August 2001, May 2004, and March 2006, the veteran's service 
connection claims were readjudicated in a January 2002 rating 
decision and a statement of the case was issued in January 
2002, with supplemental statements of the case provided to the 
veteran in July 2005, September 2005, January 2006, April 
2006, and June 2006, such that he had the opportunity to 
respond to the RO's remedial VCAA notice prior to the appeal 
reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2001 
and May 2004 letters advised the veteran of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  The letters 
further informed the veteran of the evidence necessary to 
establish entitlement to service connection, to include 
providing him with information pertinent to diseases subject 
to presumptive service connection based on radiation exposure 
as well as radiogenic diseases.  Pertinent to the fourth 
element, the May 2004 letter advised the veteran that, if he 
had any evidence in his possession that may support his 
claims, to send it to VA.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  As indicated previously, letters sent to the 
veteran in August 2001 and May 2004 informed him of what type 
of information and evidence was needed to substantiate his 
service connection claims and, in June 2006, the veteran was 
provided with a letter that informed him of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal pursuant to 
Dingess/Hartman, supra.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, lay statements, documents 
submitted by the veteran, responses from national agencies 
regarding whether the veteran was stationed at the Hanford 
Military Reservation, a report from the Surgeon General's 
Office, Sick Call Records, Morning Reports, private medical 
records, VA outpatient treatment reports, and an October 2003 
VA examination report were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's 
claims.  The Board notes that the veteran's service medical 
and personnel records are unavailable.  In this regard, the 
National Personnel Records Center (NPRC) indicated in July 
2000 that the veteran's medical and dental records were fire-
related and no records were available.  In September 2000, 
the NPRC reported that the veteran's service personnel 
records were also fire-related and could not be 
reconstructed.  In the September 2000 rating decision, the 
veteran was notified that his service records were 
unavailable and that attempts to obtain such records from all 
potential sources were unsuccessful.  He was further informed 
that the NPRC reported that his records may have been 
destroyed in a fire at NPRC in 1973.  

Through additional efforts, a report from the Surgeon 
General's Office, Sick Call Records, and Morning Reports were 
obtained.  However, no additional service medical or 
personnel records have been obtained.  As such, the Board's 
presumption that the veteran's complete service medical and 
personnel records are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Moreover, the veteran has not otherwise identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  Also, 
the veteran was afforded a VA examination in October 2003 in 
order to adjudicate his claims for service connection for a 
thyroid disorder and a pulmonary disorder.  Regarding his 
other claims, the Board finds that a current VA examination 
to determine whether such claimed disorders are etiologically 
related to service is not necessary to decide his claims.  
Any current medical opinion linking such disabilities to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of his 
service medical records as well as any other evidence of 
complaints, treatment, or diagnoses referable to his claimed 
disorders in service, there is no competent basis upon which 
to conclude that the veteran's current disabilities are 
related to service.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

At his February 2002 DRO hearing and in documents of record, 
the veteran contends that he was stationed at the Hanford 
Military Reservation, Washington, in 1945-1946 guarding the 
atomic bomb as a military police officer.  He has argued that 
he was sent there from Fort Belvoir, Virginia, on secret 
orders.  The veteran alleges that, while guarding the bomb, 
he was exposed to radiation and currently has a number of 
disorders as a result of such exposure.  Therefore, he claims 
that service connection is warranted for such disabilities.

Private and VA treatment records as well as an October 2003 
VA examination report demonstrate diagnoses of thyroid 
cysts/nodules, lung scarring, mild COPD, superficial 
varicosities/telangiectasias, history of a pterygium removed 
from the left eye, hydrocele, and hiatal hernia with GERD.  
There is no evidence of the veteran's claimed cancer spots on 
the face.  Specifically, May 1977 records from Community 
Memorial Hospital show an impression of right inguinal hernia 
and right inguinal cord hydrocele.  A May 2000 chest X-ray 
from Family Health Plan reflects impressions of changes of 
emphysema; apical, pleural, and parenchymal scarring; and 
slightly prominent hila.  An April 2001 record from Aurora 
HealthCare shows a diagnosis of a small, direct, and 
reducible hiatal hernia with GERD.  Also, it was noted that 
the veteran had a small (2.5 mm) nodule at the lower pole of 
the right thyroid lobe.  In February 2003, VA treatment 
reports show that the veteran was diagnosed with superficial 
varicosities/telangiectasias.  An August 2003 VA record shows 
that he had a pterygium removed from the left eye ten years 
previously.  The October 2003 VA examination revealed 
diagnoses of mild COPD without pulmonary scarring and 
asymptomatic thyroid nodules.  An October 2003 VA radiology 
report shows an impression of a normal size thyroid with 
three small cystic areas in the right and left lobes with 
echogenic foci consistent with colloid cysts.  A December 
2004 VA thyroid ultrasound revealed a 4.4 mm colloid cyst in 
the right thyroid lobe.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.
 
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined, as relevant, as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2005).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) includes various cancers, 
leukemia, multiple myeloma, and lymphomas (except Hodgkin's 
disease).    

Under 38 C.F.R. § 3.311(b)(5), if a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946, or other activities as claimed; subsequently developed 
a radiogenic disease, to include all forms of leukemia except 
chronic lymphatic leukemia, various cancers, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, parathyroid adenoma; tumors of the 
brain and central nervous system; and lymphomas other than 
Hodgkin's disease, within the requisite time period after 
exposure, the veteran is afforded the benefit of the special 
development procedures in § 3.311(a).  Under such procedures, 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  38 C.F.R. § 3.311(a)(2)(i) (2005).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

The Board initially notes that the veteran has not been 
diagnosed with any identified disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(d), but currently 
has a diagnosis of non-malignant thyroid cysts, which may 
potentially be considered a "radiogenic disease" pursuant 
to 38 C.F.R. § 3.311.  However, the Board finds that service 
connection is not warranted for such disease as there is no 
evidence that the veteran was exposed to radiation during 
service.  Specifically, the record fails to show that the 
veteran was involved in any radiation-risk activity, to 
include onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  

As noted previously, the Board's presumption that the 
veteran's service medical and personnel records are 
unavailable requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that the veteran has contended that he was 
stationed at the Hanford Military Reservation, Washington, in 
1945-1946 guarding the atomic bomb as a military police 
officer.  He has argued that he was sent there from Fort 
Belvoir, Virginia, on secret orders.  In support of his 
claim, the veteran submitted a typewritten photocopy of Home 
Spun News from Elm Grove, Wisconsin, for January to February 
1946 that reported that he was a military police officer 
stationed at Richland, Washington.  He included a map showing 
the close proximity between the Hanford Military Reservation, 
Washington, and Richland, Washington.

The veteran also submitted a document entitled Hanford 
Individual Dose Assessment Project dated in December 1999.  
Such indicates that the veteran's iodine 131 thyroid dose 
estimate range was from a low of 2,100 millirad to a high of 
20,400 millirad with a median of 7,900 millirad.  The 
document states that the dose estimate was only for the dose 
to the veteran's thyroid from iodine 131 released to the air 
by the Hanford Nuclear Reservation from December 26, 1944, 
through December 31, 1957.  It was further noted that the 
dose estimate, in part, was based on the information the 
veteran provided.  

Additionally, February 2002 statements from A.M., J.P., and 
the veteran's spouse were submitted.  A.M. indicated that he 
had known the veteran his whole life and the veteran had been 
sent to Hanford, Washington, to guard the making of the 
atomic bomb on secret orders in 1945-46.  A.M. stated that 
the veteran had not been the same since being exposed to 
radiation in that he gagged and cleared his throat.  J.P. 
indicated that he went to grade school with the veteran, but 
met him again in 1945 and 1946 at Fort Lewis, Washington.  At 
that time, the veteran had been traveling "from Hanford[,] 
Washington[,] after making the Atomic Bomb to Fort Lewis[,] 
Washington[,] to be discharged."  The veteran's spouse 
stated that she had known the veteran since 1947 and he 
always had a gravelly voice and was constantly bringing up 
sputum.  She indicated that, when they first met, they 
discussed his World War II service at Fort Belvoir, Fort 
Lewis, and Hanford, guarding the atomic bomb plant.  In April 
2006, a statement from J.D. was submitted.  In such document, 
J.D. reported that he worked as a billposter with the veteran 
from 1960 to 1988 and there was not a time when the veteran 
did not have trouble with his throat, to include coughing a 
lot and spitting up phlegm.  The veteran also had shortness 
of breath and a growth removed from his left eye.  During 
their work together, J.D. stated that the veteran told him 
that the trouble he had was a result of his military police 
duty guarding the making of the atomic bomb in 1945-46 under 
the command of General Groves.  

However, despite the veteran's contentions, the Board finds 
that there is no evidence that he was exposed to ionizing 
radiation during his military service.  In this regard, the 
veteran's Enlisted Record and Report of Separation, Honorable 
Discharge, reflects that he served from April 17, 1944, to 
June 1, 1946, and had been separated at Fort Lewis, 
Washington.  Such further reflects that his military 
occupational specialty was a light truck driver and he had 
been assigned to Company C, 1293rd Engineer Construction 
Battalion.  Sick Call Records reflect that the veteran went 
to sick call on August 3, 1945, August 6, 1945, August 12, 
1945, and September 26, 1945; however such reports do not 
show that the veteran was stationed at the Hanford Military 
Reservation, nor do they reflect his medical complaints.  A 
report from the Surgeon General's Office shows that the 
veteran was hospitalized in June 1944 at Fort Belvoir for 
phimosis and was circumcised.  However, such report again 
does not demonstrate that the veteran served at the Hanford 
Military Reservation.  Finally, Morning Reports dated August 
29, 1945, and September 11, 1945, show that the veteran was 
stationed at Fort Belvoir, Virginia.  

In August 2000, the U.S. Army Radiation Dosimetry Branch 
indicated that they were unable to locate any records for the 
veteran.  In July 2004, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) reported that they were 
unable to determine that the veteran was assigned via secret 
orders to guard the Hanford Military Reservation while 
awaiting discharge from military service.  In February 2005, 
the U.S. Army Corps of Engineers indicated that the 1293rd 
Engineer Combat Battalion, as it was designated in the book 
Order of Battle U.S. Army World War II, was formed June 26, 
1944, at Camp Breckenridge, Kentucky, and inactivated October 
18, 1945, at Fort Belvoir, Virginia.  It was also noted that 
in August 1945, the Battalion was stationed at Fort Belvoir.  
Further, in February 2005, the Director of VA Compensation 
and Pension Services indicated that the veteran's exposure to 
ionizing radiation had not been established.  It was also 
noted that the Army Corps of Engineers Office of History had 
been contacted in an attempt to confirm the presence of the 
veteran's assigned unit at Camp Hanford; however, such office 
was unable to do so.  

In July 2005, the National Archives and Records 
Administration indicated that operational reports covering 
August, September, or October 1945 for the 1293rd Engineer 
Construction Battalion or 1293rd Engineer Combat Battalion 
were not located among the Records of the Adjutant General's 
Office, Records of the Office of the Chief of Engineers, or 
Records of U.S. Army Operational, Tactical, and Support 
Organizations.  The National Archives and Records 
Administration attached relevant documents, but none 
demonstrate that the veteran's unit or the veteran himself 
served at the Hanford Military Reservation.  Also in July 
2005, a letter from the U.S. Army Corps of Engineers 
reiterated the information provided in February 2005 and 
further added that the finding aide for the unit history 
files at the Fort Leonard Wood Engineer School had nothing 
for the veteran's unit.   

Therefore, despite the veteran's contentions, the Board finds 
that the evidence of record does not confirm his presence at 
the Hanford Military Reservation nor his claimed exposure to 
ionizing radiation.  Moreover, the Hanford Military 
Reservation is not listed as a site where nuclear testing was 
done.  See 38 C.F.R. § 3.309(d)(3)(iv), (v).  As such, in the 
absence of competent evidence establishing that the veteran 
was exposed to ionizing radiation, the veteran's claim does 
not require any further development, to include forwarding 
the claim to the Under Secretary for Benefits.  Wandel v. 
West, 11 Vet. App. 200 (1998).  Thus, the veteran is also not 
entitled to service connection pursuant to the provisions 
contained within 38 C.F.R. § 3.311 (2005).

Although service connection for non-malignant thyroid nodular 
disease is not warranted on the basis of manifestation of a 
radiogenic diseases pursuant to 38 C.F.R. § 3.311 (2005), VA 
must also ascertain whether there is any other basis to 
indicate that the disorder was incurred by any incident of 
military service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  However, there is no medical evidence of record 
demonstrating that non-malignant thyroid nodular disease was 
otherwise related to the veteran's military service.  There 
is also no evidence demonstrating that the veteran's other 
claimed conditions of lung scarring, mild COPD, superficial 
varicosities/telangiectasias, a pterygium removed from the 
left eye, hydrocele, and hiatal hernia with GERD are related 
to the veteran's military service on a direct basis.  

The Board initially notes that there is no diagnosis of 
cancer spots on the veteran's face.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
veteran is not entitled to service connection for cancer 
spots on the face.

Regarding the veteran's lung scarring, the Board observes 
that the veteran's physician, Dr. McGrath, indicated in a 
September 2001 letter that it was reasonable to assume that 
the veteran's chronic scarring of his lungs may have been 
caused as the result of some radiation exposure he had during 
his time in the military service.  However, as indicated 
previously, there is no evidence that the veteran was exposed 
to ionizing radiation during his military service and, 
therefore, Dr. McGrath's opinion is not supported by the 
evidence of record.  

Also, pertinent to the veteran's claimed pulmonary disorder, 
the October 2003 VA examiner indicated that his COPD could 
come from a number of various sources including smoking, 
exposure to paints and solvents during his career, and 
possibly some pulmonary hypertension from clots that he had 
in his lower extremities.  The examiner concluded that it was 
not as likely as not that the veteran's pulmonary condition 
was related to his military service.  

Therefore, the evidence of a nexus or link between service 
and the veteran's thyroid cysts/nodules, lung scarring, mild 
COPD, superficial varicosities/telangiectasias, a pterygium 
removed from the left eye, hydrocele, and hiatal hernia with 
GERD is limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's thyroid cysts, lung 
scarring, mild COPD, superficial 
varicosities/telangiectasias, a pterygium removed from the 
left eye, hydrocele, and hiatal hernia with GERD and service, 
he is not entitled to service connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a thyroid disorder, a pulmonary 
disorder, a vascular circulatory disorder, a left eye growth, 
cancer spots on the face, hydrocele, and hiatal hernia with 
GERD.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a thyroid disorder, claimed as 
secondary to exposure to ionizing radiation, is denied.

Service connection for a pulmonary disorder, claimed as 
secondary to exposure to ionizing radiation, is denied. .

Service connection for a vascular circulatory disorder, 
claimed as secondary to exposure to ionizing radiation, is 
denied. 

Service connection for a left eye growth, claimed as 
secondary to exposure to ionizing radiation, is denied.

Service connection for cancer spots on the face, claimed as 
secondary to exposure to ionizing radiation, is denied.

Service connection for hydrocele, claimed as secondary to 
exposure to ionizing 


radiation, is denied.

Service connection for hiatal hernia with GERD, claimed as 
secondary to exposure 
to ionizing radiation, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


